PER CURIAM.
Michael Fredrick Walker appeals the district court’s order denying his motion seeking to compel the government to file a motion to reduce his sentence under Rule 35(b) of the Federal Rules of Criminal Procedure. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Walker, No. CR-97-443 (D.S.C. Mar. 11, 2003). Walker’s motion to remand is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.